822 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.General E. MUNCY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3604
United States Court of Appeals, Sixth Circuit.
July 9, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming the decision of the Secretary denying him disability benefits pursuant to the Social Security Act.  Having heard oral argument from counsel for the parties, and upon consideration of the record and briefs, we affirm the judgment of the district court, for the reasons stated in its opinion filed June 3, 1986.